Exhibit 10.64
Huntington National Bank Logo
 
Huntington National Bank
Huntington Center
41 S High Street
Columbus, OH
43215

      Tel: 614-480-5464   Fax: 614-480-3232  

INTEREST RATE SWAP CONFIRMATION
Feb 27, 2008

     
TO:
  Franklin Credit Management Corporation
 
  Paul Colasono
 
  101 Hudson Street 25th Floor
 
  Jersey City, NJ
 
  07302 

OUR REF: 20161HU/C030508F/102306
Dear Sirs,
The purpose of this letter is to confirm the terms and conditions of the
transaction entered into between Franklin Credit Management Corporation
(‘Counterparty’) and Huntington National Bank on the Trade Date specified below
(the ‘Transaction’). This letter constitutes a ‘Confirmation’ as referred to in
the ISDA Master Agreement specified below.
If Franklin Credit Management Corporation and Huntington National Bank are not
yet parties to an ISDA Master Agreement, (1) you and we agree to use all
reasonable efforts promptly to negotiate, execute and deliver an agreement in
the form of the ISDA Master Agreement (Local Currency — Single Jurisdiction)
(the “ISDA Form,” which term shall include our standard Schedule to the ISDA
Master Agreement) with such modifications as you and we will in good faith
agree, (2) this Confirmation, together with all other documents confirming
transactions entered into between us from time to time and referring to the ISDA
Form, shall supplement, form a part of, and be subject to an agreement in the
form of the ISDA Form as if we had executed an agreement in such form (including
our standard Schedule) on the Trade Date of this Transaction, and (3) this
Confirmation and the ISDA Master Agreement will together evidence a complete
binding agreement between you and us as to the terms and conditions of the Swap
Transaction to which this Confirmation relates, until such time as you and we
negotiate and execute such an agreement. In the event of any inconsistency
between the provisions of the ISDA Form and this Confirmation, this Confirmation
will prevail for the purpose of this Swap Transaction. Upon the execution by you
and us of such an agreement, this Confirmation shall supplement, form a part of,
and be subject to that agreement (the “Agreement”).



--------------------------------------------------------------------------------



 



This facsimile transmission will be the only written communication regarding
this Swap Transaction exchanged between us and will be deemed for all purposes
an original document, unless you request that we sign hard copy versions of this
Confirmation. Please contact the individual indicated in the last paragraph of
this letter to receive such copies.
The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swap Dealers Association, Inc) are incorporated
into this Confirmation. In the event of any inconsistency between those
definitions and provisions and this Confirmation, this Confirmation will govern.
Each Party hereto represents and warrants to the other party hereto that, in
connection with the Transaction, (i) it has consulted and will continue to
consult with its own legal, regulatory, tax, business, investment, financial and
accounting advisors to the extent it deems necessary, and it has made and will
continue to make its own investment, hedging and trading decisions (including
without limitations decisions regarding the appropriateness and/or suitability
of the Transaction) based upon its own judgment and upon any advice from such
advisors as it deems necessary, and not in reliance upon the other party hereto
or any of its branches, subsidiaries or affiliates or any of their respective
officers, directors or employees, or any view expressed by any of them, (ii) it
has evaluated and it fully understands all the terms, conditions and risks of
the Transaction, and it is capable of assuming and willing to assume
(financially and otherwise) all such risks, (iii) it has and will continue to
act as principal, and not agent of any person, and the other party hereto and
its branches, subsidiaries and affiliates have not and will not be acting as a
fiduciary or financial, investment, commodity trading or other advisor to it,
and (iv) it is entering into the Transaction for purposes of hedging its assets
or liabilities or in connection with a line of business, and not for the purpose
of speculation.
In addition, this Confirmation will be governed and construed in accordance with
the laws of the State of New York, without reference to choice of law doctrine,
provided that this provision will be superseded by any choice of law provision
in the Agreement.
1. This Confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement as amended and supplemented from time to time (the ‘Agreement’)
between you and us. All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.
2. The terms of the particular Swap transaction to which this confirmation
relates are as follows:

             
 
  Trade Date   :   Feb 27, 2008
 
           
 
  Effective Date   :   Mar 05, 2008
 
           
 
  Termination Date   :   Mar 05, 2009 subject to adjustment in accordance with
the Modified Following Business Day Convention
 
           
 
  Notional Amount   :   USD 120,000,000.00
 
            FLOATING AMOUNTS        
 
           
 
  Floating Rate Payer   :   Huntington National Bank
 
           
 
  Floating Rate Payer Payment Dates   :   Monthly on the 5th commencing Apr 07,
2008 and ending with the Termination Date subject to adjustment in accordance
with the Modified Following Business Day Convention



--------------------------------------------------------------------------------



 



             
 
  Floating Rate Day Count Fraction   :   USD-LIBOR-BBA
 
           
 
  Designated Maturity   :   1 month
 
           
 
  Spread   :   None
 
           
 
  Floating Rate Day Count Fraction   :   ACTUAL /360
 
           
 
  Reset Dates   :   The first day of each Calculation Period
 
           
 
  Compounding   :   Inapplicable
 
            FIXED AMOUNTS        
 
           
 
  Fixed Rate Payer   :   Franklin Credit Management Corporation
 
           
 
  Fixed Rate Payer Payment Dates   :   Monthly on the 5th commencing Apr 07,
2008 and ending with the Termination Date subject to adjustment in accordance
with the Modified Following Business Day Convention
 
           
 
  Fixed Rate   :   2.62000 % per annum
 
           
 
  Fixed Rate Day Count Fraction   :   ACTUAL /360
 
           
 
  Calculation Agent   :   Huntington National Bank
 
           
 
  Business Days for Fixings in USD   :   London
 
           
 
  Business Days for Payments in USD   :   New York & London
 
            3. CASH SETTLEMENT INSTRUCTIONS        
 
           
 
  Payments to Franklin Credit Management Corporat in USD        
 
           
 
     Settlement Instructions to be advised        
 
           
 
     Payments to Huntington National Bank in USD        
 
           
 
       To   :   Huntington National Bank
 
       Favor Of   :   Huntington National Bank
 
       ABA Number   :   044000024
 
       Account Number   :   13000050204



--------------------------------------------------------------------------------



 



         
4. OFFICES:
       
 
       
The office of the Counterparty for the Transaction is:
   
 
       
Franklin Credit Management Corporation
       
101 Hudson Street 25th Floor
       
Jersey City, NJ
       
07302
       
 
       
Tel: (201) 604-4402
       
Fax:
       
 
       
The office of Huntington National Bank for the
       
Transaction is:
       
 
       
Huntington National Bank
  :    
Huntington Center
       
41 S High Street
       
Columbus, OH
       
43215
       
Tel: 614-480-5464
       
Fax: 614-480-3232
       

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing a copy of this Confirmation and responding within one
(1) business day by returning via facsimile an executed copy of this
Confirmation to 614-480-3232, Attention: Derivative Operations, telephone
614-480-5464. Failure to respond within such period shall not affect the
validity or enforceability of the Transaction, and shall be deemed to be an
affirmation of the terms and conditions contained herein, absent manifest error.
Best Regards,

             
Huntington National Bank
      Franklin Credit Management Corporation    
 
           
/s/ Scott Kleinman
      /s/ Paul Colasono    
 
           
 
           
Name: Scott Kleinman
      Name: Paul Colasono    
 
           
Title: Senior Vice President
      Title: CFO    
 
           
 
      /s/ Alexander Gordon Jardin    
 
           
 
           
 
      Name: Alexander Gordon Jardin    
 
           
 
      Title: CEO    



--------------------------------------------------------------------------------



 



Huntington National Bank Logo
 
Huntington National Bank
Huntington Center
41 S High Street
Columbus, OH
43215

      Tel: 614-480-5464   Fax: 614-480-3232  

INTEREST RATE SWAP CONFIRMATION
Feb 27, 2008

     
TO:
  Franklin Credit Management Corporation
 
  Paul Colasono
 
  101 Hudson Street 25th Floor
 
  Jersey City, NJ
 
  07302 

OUR REF: 20162HU/C030508G/102308
Dear Sirs,
The purpose of this letter is to confirm the terms and conditions of the
transaction entered into between Franklin Credit Management Corporation
(‘Counterparty’) and Huntington National Bank on the Trade Date specified below
(the ‘Transaction’). This letter constitutes a ‘Confirmation’ as referred to in
the ISDA Master Agreement specified below.
If Franklin Credit Management Corporation and Huntington National Bank are not
yet parties to an ISDA Master Agreement, (1) you and we agree to use all
reasonable efforts promptly to negotiate, execute and deliver an agreement in
the form of the ISDA Master Agreement (Local Currency — Single Jurisdiction)
(the “ISDA Form,” which term shall include our standard Schedule to the ISDA
Master Agreement) with such modifications as you and we will in good faith
agree, (2) this Confirmation, together with all other documents confirming
transactions entered into between us from time to time and referring to the ISDA
Form, shall supplement, form a part of, and be subject to an agreement in the
form of the ISDA Form as if we had executed an agreement in such form (including
our standard Schedule) on the Trade Date of this Transaction, and (3) this
Confirmation and the ISDA Master Agreement will together evidence a complete
binding agreement between you and us as to the terms and conditions of the Swap
Transaction to which this Confirmation relates, until such time as you and we
negotiate and execute such an agreement. In the event of any inconsistency
between the provisions of the ISDA Form and this Confirmation, this Confirmation
will prevail for the purpose of this Swap Transaction. Upon the



--------------------------------------------------------------------------------



 



execution by you and us of such an agreement, this Confirmation shall
supplement, form a part of, and be subject to that agreement (the “Agreement”).
This facsimile transmission will be the only written communication regarding
this Swap Transaction exchanged between us and will be deemed for all purposes
an original document, unless you request that we sign hard copy versions of this
Confirmation. Please contact the individual indicated in the last paragraph of
this letter to receive such copies.
The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swap Dealers Association, Inc) are incorporated
into this Confirmation. In the event of any inconsistency between those
definitions and provisions and this Confirmation, this Confirmation will govern.
Each Party hereto represents and warrants to the other party hereto that, in
connection with the Transaction, (i) it has consulted and will continue to
consult with its own legal, regulatory, tax, business, investment, financial and
accounting advisors to the extent it deems necessary, and it has made and will
continue to make its own investment, hedging and trading decisions (including
without limitations decisions regarding the appropriateness and/or suitability
of the Transaction) based upon its own judgment and upon any advice from such
advisors as it deems necessary, and not in reliance upon the other party hereto
or any of its branches, subsidiaries or affiliates or any of their respective
officers, directors or employees, or any view expressed by any of them, (ii) it
has evaluated and it fully understands all the terms, conditions and risks of
the Transaction, and it is capable of assuming and willing to assume
(financially and otherwise) all such risks, (iii) it has and will continue to
act as principal, and not agent of any person, and the other party hereto and
its branches, subsidiaries and affiliates have not and will not be acting as a
fiduciary or financial, investment, commodity trading or other advisor to it,
and (iv) it is entering into the Transaction for purposes of hedging its assets
or liabilities or in connection with a line of business, and not for the purpose
of speculation.
In addition, this Confirmation will be governed and construed in accordance with
the laws of the State of New York, without reference to choice of law doctrine,
provided that this provision will be superseded by any choice of law provision
in the Agreement.
1. This Confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement as amended and supplemented from time to time (the ‘Agreement’)
between you and us. All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.
2. The terms of the particular Swap transaction to which this confirmation
relates are as follows:

             
 
           
 
  Trade Date   :   Feb 27, 2008
 
           
 
  Effective Date   :   Mar 05, 2008
 
           
 
  Termination Date   :   Mar 05, 2009 subject to adjustment in accordance with
the Modified Following Business Day Convention
 
           
 
  Notional Amount   :   USD 100,000,000.00
 
            FLOATING AMOUNTS        
 
           
 
  Floating Rate Payer   :   Huntington National Bank



--------------------------------------------------------------------------------



 



             
 
  Floating Rate Payer Payment Dates   :   Monthly on the 5th commencing Apr 07,
2008 and ending with the Termination Date subject to adjustment in accordance
with the Modified Following Business Day Convention
 
           
 
  Floating Rate Gay Count Fraction   :   USD-LIBOR-BBA
 
           
 
  Designated Maturity   :   1 month
 
           
 
  Spread   :   None
 
           
 
  Floating Rate Day Count Fraction   :   ACTUAL /360
 
           
 
  Reset Dates   :   The first day of each Calculation Period
 
           
 
  Compounding   :   Inapplicable
 
            FIXED AMOUNTS        
 
           
 
  Fixed Rate Payer   :   Franklin Credit Management Corporation
 
           
 
  Fixed Rate Payer Payment Dates   :   Monthly on the 5th commencing Apr 07,
2008 and ending with the Termination Date subject to adjustment in accordance
with the Modified Following Business Day Convention
 
           
 
  Fixed Rate   :   2.62000 % per annum
 
           
 
  Fixed Rate Day Count Fraction   :   ACTUAL /360
 
           
 
  Calculation Agent   :   Huntington National Bank
 
           
 
  Business Days for Fixings in USD   :   London
 
           
 
  Business Days for Payments in USD   :   New York & London
 
            3. CASH SETTLEMENT INSTRUCTIONS    
 
           
 
  Payments to Franklin Credit Management Corporat in USD        
 
           
 
       Settlement Instructions to be advised        
 
           
 
 
Payments to Huntington National Bank in USD
       
 
           
 
            To   :   Huntington National Bank
 
            Favor Of   :   Huntington National Bank
 
            ABA Number   :   044000024
 
            Account Number   :   13000050204



--------------------------------------------------------------------------------



 



         
4. OFFICES:
       
 
       
The office of the Counterparty for the Transaction is:
   
 
       
Franklin Credit Management Corporation
       
101 Hudson Street 25th Floor
       
Jersey City, NJ
       
07302
       
 
       
Tel: (201) 604-4402
       
Fax:
       
 
       
The office of Huntington National Bank for the
       
Transaction is:
       
 
       
Huntington National Bank
  :    
Huntington Center
       
41 S High Street
       
Columbus, OH
       
43215
       
 
       
Tel: 614-480-5464
       
Fax: 614-480-3232
       

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing a copy of this Confirmation and responding within one
(1) business day by returning via facsimile an executed copy of this
Confirmation to 614-480-3232, Attention: Derivative Operations, telephone
614-480-5464. Failure to respond within such period shall not affect the
validity or enforceability of the Transaction, and shall be deemed to be an
affirmation of the terms and conditions contained herein, absent manifest error.
Best Regards,

             
Huntington National Bank
      Franklin Credit Management Corporation    
 
           
/s/ Scott Kleinman
      /s/ Paul Colasono    
 
           
 
           
Name: Scott Kleinman
      Name: Paul Colasono    
 
           
Title: Senior Vice President
      Title: CFO    
 
           
 
      /s/ Alexander Gordon Jardin    
 
           
 
           
 
      Name: Alexander Gordon Jardin    
 
           
 
      Title: CEO    



--------------------------------------------------------------------------------



 



Huntington National Bank Logo
 
Huntington National Bank
Huntington Center
41 S High Street
Columbus, OH
43215

      Tel: 614-480-5464   Fax: 614-480-3232  

INTEREST RATE SWAP CONFIRMATION
Feb 27, 2008

     
TO:
  Franklin Credit Management Corporation
 
  Paul Colasono
 
  101 Hudson Street 25th Floor
 
  Jersey City, NJ
 
  07302

OUR REF: 20163HU/H030508A/102310
Dear Sirs,
The purpose of this letter is to confirm the terms and conditions of the
transaction entered into between Franklin Credit Management Corporation
(‘Counterparty’) and Huntington National Bank on the Trade Date specified below
(the ‘Transaction’). This letter constitutes a ‘Confirmation’ as referred to in
the ISDA Master Agreement specified below.
If Franklin Credit Management Corporation and Huntington National Bank are not
yet parties to an ISDA Master Agreement, (1) you and we agree to use all
reasonable efforts promptly to negotiate, execute and deliver an agreement in
the form of the ISDA Master Agreement (Local Currency — Single Jurisdiction)
(the “ISDA Form,” which term shall include our standard Schedule to the ISDA
Master Agreement) with such modifications as you and we will in good faith
agree, (2) this Confirmation, together with all other documents confirming
transactions entered into between us from time to time and referring to the ISDA
Form, shall supplement, form a part of, and be subject to an agreement in the
form of the ISDA Form as if we had executed an agreement in such form (including
our standard Schedule) on the Trade Date of this Transaction, and (3) this
Confirmation and the ISDA Master Agreement will together evidence a



--------------------------------------------------------------------------------



 



complete binding agreement between you and us as to the terms and conditions of
the Swap Transaction to which this Confirmation relates, until such time as you
and we negotiate and execute such an agreement. In the event of any
inconsistency between the provisions of the ISDA Form and this Confirmation,
this Confirmation will prevail for the purpose of this Swap Transaction. Upon
the execution by you and us of such an agreement, this Confirmation shall
supplement, form a part of, and be subject to that agreement (the “Agreement”).
This facsimile transmission will be the only written communication regarding
this Swap Transaction exchanged between us and will be deemed for all purposes
an original document, unless you request that we sign hard copy versions of this
Confirmation. Please contact the individual indicated in the last paragraph of
this letter to receive such copies.
The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swap Dealers Association, Inc) are incorporated
into this Confirmation. In the event of any inconsistency between those
definitions and provisions and this Confirmation, this Confirmation will govern.
Each Party hereto represents and warrants to the other party hereto that, in
connection with the Transaction, (i) it has consulted and will continue to
consult with its own legal, regulatory, tax, business, investment, financial and
accounting advisors to the extent it deems necessary, and it has made and will
continue to make its own investment, hedging and trading decisions (including
without limitations decisions regarding the appropriateness and/or suitability
of the Transaction) based upon its own judgment and upon any advice from such
advisors as it deems necessary, and not in reliance upon the other party hereto
or any of its branches, subsidiaries or affiliates or any of their respective
officers, directors or employees, or any view expressed by any of them, (ii) it
has evaluated and it fully understands all the terms, conditions and risks of
the Transaction, and it is capable of assuming and willing to assume
(financially and otherwise) all such risks, (iii) it has and will continue to
act as principal, and not agent of any person, and the other party hereto and
its branches, subsidiaries and affiliates have not and will not be acting as a
fiduciary or financial, investment, commodity trading or other advisor to it,
and (iv) it is entering into the Transaction for purposes of hedging its assets
or liabilities or in connection with a line of business, and not for the purpose
of speculation.
In addition, this Confirmation will be governed and construed in accordance with
the laws of the State of New York, without reference to choice of law doctrine,
provided that this provision will be superseded by any choice of law provision
in the Agreement.
1. This Confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement as amended and supplemented from time to time (the ‘Agreement’)
between you and us. All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.
2. The terms of the particular Swap transaction to which this confirmation
relates are as follows:

             
 
  Trade Date   :   Feb 27, 2008
 
           
 
  Effective Date   :   Mar 05, 2008



--------------------------------------------------------------------------------



 



             
 
  Termination Date   :   Mar 05, 2010 subject to adjustment in accordance with
the Modified Following Business Day Convention
 
           
 
  Notional Amount   :   USD 240,000,000.00
 
            FLOATING AMOUNTS        
 
           
 
  Floating Rate Payer   :   Huntington National Bank
 
           
 
  Floating Rate Payer Payment Dates   :   Monthly on the 5th commencing Apr 07,
2008 and ending with the Termination Date subject to adjustment in accordance
with the Modified Following Business Day Convention
 
           
 
  Floating Rate Option   :   USD-LIBOR-BBA
 
           
 
  Designated Maturity   :   1 month
 
           
 
  Spread   :   None
 
           
 
  Floating Rate Day Count Fraction   :   ACTUAL /360
 
           
 
  Reset Dates   :   The first day of each Calculation Period
 
           
 
  Compounding   :   Inapplicable
 
            FIXED AMOUNTS        
 
           
 
  Fixed Rate Payer   :   Franklin Credit Management Corporation
 
           
 
  Fixed Rate Payer Payment Dates   :   Monthly on the 5th commencing Apr 07,
2008 and ending with the Termination Date subject to adjustment in accordance
with the Modified Following Business Day Convention
 
           
 
  Fixed Rate   :   2.79000 % per annum
 
           
 
  Fixed Rate Day Count Fraction   :   ACTUAL /360
 
           
 
  Calculation Agent   :   Huntington National Bank
 
           
 
  Business Days for Fixings in USD   :   London
 
           
 
  Business Days for Payments in USD   :   New York & London
 
            3. CASH SETTLEMENT INSTRUCTIONS:        
 
           
 
  Payments to Franklin Credit Management        



--------------------------------------------------------------------------------



 



 

             
 
  Corporat in USD        
 
           
 
     Settlement Instructions to be advised        
 
           
 
     Payments to Huntington National Bank in USD    
 
           
 
       To   :   Huntington National Bank
 
       Favor Of   :   Huntington National Bank
 
       ABA Number   :   044000024
 
       Account Number   :   13000050204

         
4. OFFICES:
       
 
       
The office of the Counterparty for the Transaction is:
   
 
       
Franklin Credit Management Corporation
       
101 Hudson Street 25th Floor
       
Jersey City, NJ
       
07302
       
 
       
Tel: (201) 604-4402
       
Fax:
       
 
       
The office of Huntington National Bank for the Transaction is:
       
 
       
Huntington National Bank
  :    
Huntington Center
       
41 S High Street
       
Columbus, OH
       
43215
       
 
       
Tel: 614-480-5464
       
Fax: 614-480-3232
       

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing a copy of this Confirmation and responding within one
(1) business day by returning via facsimile an executed copy of this
Confirmation to 614-480-3232, Attention: Derivative Operations, telephone
614-480-5464. Failure to respond within such period shall not affect the
validity or enforceability of the Transaction, and shall be deemed to be an
affirmation of the terms and conditions contained herein, absent manifest error.
Best Regards,

             
Huntington National Bank
      Franklin Credit Management Corporation    
 
           
/s/ Scott Kleinman
      /s/ Paul Colasono    
 
           
 
           



--------------------------------------------------------------------------------



 



 

             
Name: Scott Kleinman
      Name: Paul Colasono    
 
           
Title: Senior Vice President
      Title: CFO    
 
           
 
      /s/ Alexander Gordon Jardin    
 
           
 
           
 
      Name: Alexander Gordon Jardin    
 
           
 
      Title: CEO    



--------------------------------------------------------------------------------



 



 

Huntington National Bank Logo
 
Huntington National Bank
Huntington Center
41 S High Street
Columbus, OH
43215

      Tel: 614-480-5464   Fax: 614-480-3232  

INTEREST RATE SWAP CONFIRMATION
Feb 27, 2008

     
TO:
  Franklin Credit Management Corporation
 
  Paul Colasono
 
  101 Hudson Street 25th Floor
 
  Jersey City, NJ
 
  07302

OUR REF: 20164HU/H030508B/102312
Dear Sirs,
The purpose of this letter is to confirm the terms and conditions of the
transaction entered into between Franklin Credit Management Corporation
(‘Counterparty’) and Huntington National Bank on the Trade Date specified below
(the ‘Transaction’). This letter constitutes a ‘Confirmation’ as referred to in
the ISDA Master Agreement specified below.
If Franklin Credit Management Corporation and Huntington National Bank are not
yet parties to an ISDA Master Agreement, (1) you and we agree to use all
reasonable efforts promptly to negotiate, execute and deliver an agreement in
the form of the ISDA Master Agreement (Local Currency — Single Jurisdiction)
(the “ISDA Form,” which term shall include our standard Schedule to the ISDA
Master Agreement) with such modifications as you and we will in good faith
agree, (2) this Confirmation, together with all other documents confirming
transactions entered into between us from time to time and referring to the ISDA
Form, shall supplement, form a part of, and be subject to an agreement in the
form of the ISDA Form as if we had executed an agreement in such form (including
our standard Schedule) on the Trade Date of this Transaction, and (3) this
Confirmation and the ISDA Master Agreement will together evidence a complete
binding agreement between you and us as to the terms and conditions of the Swap
Transaction to which this Confirmation relates, until such time as you and we
negotiate and execute such an agreement. In the event of any inconsistency
between the provisions of the ISDA Form and this Confirmation, this Confirmation
will prevail for the purpose of this Swap Transaction. Upon the execution by you
and us of such an agreement, this Confirmation shall supplement, form a part of,
and be subject to that agreement (the “Agreement”).



--------------------------------------------------------------------------------



 



 

This facsimile transmission will be the only written communication regarding
this Swap Transaction exchanged between us and will be deemed for all purposes
an original document, unless you request that we sign hard copy versions of this
Confirmation. Please contact the individual indicated in the last paragraph of
this letter to receive such copies.
The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swap Dealers Association, Inc) are incorporated
into this Confirmation. In the event of any inconsistency between those
definitions and provisions and this Confirmation, this Confirmation will govern.
Each Party hereto represents and warrants to the other party hereto that, in
connection with the Transaction, (i) it has consulted and will continue to
consult with its own legal, regulatory, tax, business, investment, financial and
accounting advisors to the extent it deems necessary, and it has made and will
continue to make its own investment, hedging and trading decisions (including
without limitations decisions regarding the appropriateness and/or suitability
of the Transaction) based upon its own judgment and upon any advice from such
advisors as it deems necessary, and not in reliance upon the other party hereto
or any of its branches, subsidiaries or affiliates or any of their respective
officers, directors or employees, or any view expressed by any of them, (ii) it
has evaluated and it fully understands all the terms, conditions and risks of
the Transaction, and it is capable of assuming and willing to assume
(financially and otherwise) all such risks, (iii) it has and will continue to
act as principal, and not agent of any person, and the other party hereto and
its branches, subsidiaries and affiliates have not and will not be acting as a
fiduciary or financial, investment, commodity trading or other advisor to it,
and (iv) it is entering into the Transaction for purposes of hedging its assets
or liabilities or in connection with a line of business, and not for the purpose
of speculation.
In addition, this Confirmation will be governed and construed in accordance with
the laws of the State of New York, without reference to choice of law doctrine,
provided that this provision will be superseded by any choice of law provision
in the Agreement.
1. This Confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement as amended and supplemented from time to time (the ‘Agreement’)
between you and us. All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.
2. The terms of the particular Swap transaction to which this confirmation
relates are as follows:

             
 
  Trade Date   :   Feb 27, 2008
 
           
 
  Effective Date   :   Mar 05, 2008
 
           
 
  Termination Date   :   Mar 05, 2010 subject to adjustment in accordance with
the Modified Following Business Day Convention
 
           
 
  Notional Amount   :   USD 150,000,000.00
 
            FLOATING AMOUNTS        
 
           
 
  Floating Rate Payer   :   Huntington National Bank



--------------------------------------------------------------------------------



 



 

             
 
  Floating Rate Payer Payment Dates   :   Monthly on the 5th commencing Apr 07,
2008 and ending with the Termination Date subject to adjustment in accordance
with the Modified Following Business Day Convention
 
           
 
  Floating Rate Option   :   USD-LIBOR-BBA
 
           
 
  Designated Maturity   :   1 month
 
           
 
  Spread   :   None
 
           
 
  Floating Rate Day Count Fraction   :   ACTUAL /360
 
           
 
  Reset Dates   :   The first day of each Calculation Period
 
           
 
  Compounding   :   Inapplicable
 
            FIXED AMOUNTS        
 
           
 
  Fixed Rate Payer   :   Franklin Credit Management Corporation
 
           
 
  Fixed Rate Payer Payment Dates   :   Monthly on the 5th commencing Apr 07,
2008 and ending with the Termination Date subject to adjustment in accordance
with the Modified Following Business Day Convention
 
           
 
  Fixed Rate   :   2.79000 % per annum
 
           
 
  Fixed Rate Day Count Fraction   :   ACTUAL /360
 
           
 
  Calculation Agent   :   Huntington National Bank
 
           
 
  Business Days for Fixings in USD   :   London
 
           
 
  Business Days for Payments in USD   :   New York & London
 
            3. CASH SETTLEMENT INSTRUCTIONS        
 
           
 
  Payments to Franklin Credit Management Corporat in USD        
 
           
 
     Settlement Instructions to be advised        
 
           
 
     Payments to Huntington National Bank in USD    
 
           
 
       To   :   Huntington National Bank
 
       Favor Of   :   Huntington National Bank
 
       ABA Number   :   044000024
 
       Account Number   :   13000050204



--------------------------------------------------------------------------------



 



 

     
4. OFFICES:
   
 
   
The office of the Counterparty for the Transaction is:
   
 
   
Franklin Credit Management Corporation
   
101 Hudson Street 25th Floor
   
Jersey City, NJ
   
07302
   
 
   
Tel: (201) 604-4402
   
Fax:
   
 
   
The office of Huntington National Bank for the Transaction is:
   
 
   
Huntington National Bank
   
Huntington Center
   
41 S High Street
   
Columbus, OH
   
43215
   
 
   
Tel: 614-480-5464
   
Fax: 614-480-3232
   

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing a copy of this Confirmation and responding within one
(1) business day by returning via facsimile an executed copy of this
Confirmation to 614-480-3232, Attention: Derivative Operations, telephone
614-480-5464. Failure to respond within such period shall not affect the
validity or enforceability of the Transaction, and shall be deemed to be an
affirmation of the terms and conditions contained herein, absent manifest error.
Best Regards,

             
Huntington National Bank
      Franklin Credit Management Corporation    
 
           
/s/ Scott Kleinman
      /s/ Paul Colasono    
 
           
 
           
Name: Scott Kleinman
      Name: Paul Colasono    
 
           
Title: Senior Vice President
      Title: CFO    
 
           
 
      /s/ Alexander Gordon Jardin    
 
           
 
           
 
      Name: Alexander Gordon Jardin    
 
           
 
      Title: CEO    



--------------------------------------------------------------------------------



 



 

Huntington National Bank Logo
 
Huntington National Bank
Huntington Center
41 S High Street
Columbus, OH
43215

      Tel: 614-480-5464   Fax: 614-480-3232  

INTEREST RATE SWAP CONFIRMATION
Feb 27, 2008

     
TO:
  Franklin Credit Management Corporation
 
  Paul Colasono
 
  101 Hudson Street 25th Floor
 
  Jersey City, NJ
 
  07302

OUR REF: 20165HU/H030508C/102314
Dear Sirs,
The purpose of this letter is to confirm the terms and conditions of the
transaction entered into between Franklin Credit Management Corporation
(‘Counterparty’) and Huntington National Bank on the Trade Date specified below
(the ‘Transaction’). This letter constitutes a ‘Confirmation’ as referred to in
the ISDA Master Agreement specified below.
If Franklin Credit Management Corporation and Huntington National Bank are not
yet parties to an ISDA Master Agreement, (1) you and we agree to use all
reasonable efforts promptly to negotiate, execute and deliver an agreement in
the form of the ISDA Master Agreement (Local Currency — Single Jurisdiction)
(the “ISDA Form,” which term shall include our standard Schedule to the ISDA
Master Agreement) with such modifications as you and we will in good faith
agree, (2) this Confirmation, together with all other documents confirming
transactions entered into between us from time to time and referring to the ISDA
Form, shall supplement, form a part of, and be subject to an agreement in the
form of the ISDA Form as if we had executed an agreement in such form (including
our standard Schedule) on the Trade Date of this Transaction, and (3) this
Confirmation and the ISDA Master Agreement will together evidence a complete
binding agreement between you and us as to the terms and conditions of the Swap



--------------------------------------------------------------------------------



 



 

Transaction to which this Confirmation relates, until such time as you and we
negotiate and execute such an agreement. In the event of any inconsistency
between the provisions of the ISDA Form and this Confirmation, this Confirmation
will prevail for the purpose of this Swap Transaction. Upon the execution by you
and us of such an agreement, this Confirmation shall supplement, form a part of,
and be subject to that agreement (the “Agreement”).
This facsimile transmission will be the only written communication regarding
this Swap Transaction exchanged between us and will be deemed for all purposes
an original document, unless you request that we sign hard copy versions of this
Confirmation. Please contact the individual indicated in the last paragraph of
this letter to receive such copies.
The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swap Dealers Association, Inc) are incorporated
into this Confirmation. In the event of any inconsistency between those
definitions and provisions and this Confirmation, this Confirmation will govern.
Each Party hereto represents and warrants to the other party hereto that, in
connection with the Transaction, (i) it has consulted and will continue to
consult with its own legal, regulatory, tax, business, investment, financial and
accounting advisors to the extent it deems necessary, and it has made and will
continue to make its own investment, hedging and trading decisions (including
without limitations decisions regarding the appropriateness and/or suitability
of the Transaction) based upon its own judgment and upon any advice from such
advisors as it deems necessary, and not in reliance upon the other party hereto
or any of its branches, subsidiaries or affiliates or any of their respective
officers, directors or employees, or any view expressed by any of them, (ii) it
has evaluated and it fully understands all the terms, conditions and risks of
the Transaction, and it is capable of assuming and willing to assume
(financially and otherwise) all such risks, (iii) it has and will continue to
act as principal, and not agent of any person, and the other party hereto and
its branches, subsidiaries and affiliates have not and will not be acting as a
fiduciary or financial, investment, commodity trading or other advisor to it,
and (iv) it is entering into the Transaction for purposes of hedging its assets
or liabilities or in connection with a line of business, and not for the purpose
of speculation.
In addition, this Confirmation will be governed and construed in accordance with
the laws of the State of New York, without reference to choice of law doctrine,
provided that this provision will be superseded by any choice of law provision
in the Agreement.
1. This Confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement as amended and supplemented from time to time (the ‘Agreement’)
between you and us. All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.
2. The terms of the particular Swap transaction to which this confirmation
relates are as follows:

             
 
  Trade Date   :   Feb 27, 2008
 
           
 
  Effective Date   :   Mar 05, 2008



--------------------------------------------------------------------------------



 



 

             
 
  Termination Date   :   Mar 05, 2011 subject to adjustment in accordance with
the Modified Following Business Day Convention
 
           
 
  Notional Amount   :   USD 70,000,000.00
 
            FLOATING AMOUNTS        
 
           
 
  Floating Rate Payer   :   Huntington National Bank
 
           
 
  Floating Rate Payer Payment Dates   :   Monthly on the 5th commencing Apr 07,
2008 and ending with the Termination Date subject to adjustment in accordance
with the Modified Following Business Day Convention
 
           
 
  Floating Rate Option   :   USD-LIBOR-BBA
 
           
 
  Designated Maturity   :   1 month
 
           
 
  Spread   :   None
 
           
 
  Floating Rate Day Count Fraction   :   ACTUAL /360
 
           
 
  Reset Dates   :   The first day of each Calculation Period
 
           
 
  Compounding   :   Inapplicable
 
            FIXED AMOUNTS        
 
           
 
  Fixed Rate Payer   :   Franklin Credit Management Corporation
 
           
 
  Fixed Rate Payer Payment Dates   :   Monthly on the 5th commencing Apr 07,
2008 and ending with the Termination Date subject to adjustment in accordance
with the Modified Following Business Day Convention
 
           
 
  Fixed Rate   :   3.11000 % per annum
 
           
 
  Fixed Rate Day Count Fraction   :   ACTUAL /360
 
           
 
  Calculation Agent   :   Huntington National Bank
 
           
 
  Business Days for Fixings in USD   :   London
 
           
 
  Business Days for Payments in USD   :   New York & London
 
            3. CASH SETTLEMENT INSTRUCTIONS        
 
           
 
  Payments to Franklin Credit Management        



--------------------------------------------------------------------------------



 



 

             
 
  Corporat in USD        
 
           
 
     Settlement Instructions to be advised        
 
           
 
     Payments to Huntington National Bank in USD    
 
           
 
       To   :   Huntington National Bank
 
       Favor Of   :   Huntington National Bank
 
       ABA Number   :   044000024
 
       Account Number   :   13000050204

         
4. OFFICES:
       
 
       
The office of the Counterparty for the Transaction is:
   
 
       
Franklin Credit Management Corporation
       
101 Hudson Street 25th Floor
       
Jersey City, NJ
       
07302
       
 
       
Tel: (201) 604-4402
       
Fax:
       
 
       
The office of Huntington National Bank for the
       
Transaction is:
       
 
       
Huntington National Bank
       
Huntington Center
       
41 S High Street
       
Columbus, OH
       
43215
       
 
       
Tel: 614-480-5464
       
Fax: 614-480-3232
       

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing a copy of this Confirmation and responding within one
(1) business day by returning via facsimile an executed copy of this
Confirmation to 614-480-3232, Attention: Derivative Operations, telephone
614-480-5464. Failure to respond within such period shall not affect the
validity or enforceability of the Transaction, and shall be deemed to be an
affirmation of the terms and conditions contained herein, absent manifest error.
Best Regards,

             
Huntington National Bank
      Franklin Credit Management Corporation    



--------------------------------------------------------------------------------



 



 

             
/s/ Scott Kleinman
      /s/ Paul Colasono    
 
           
 
           
Name: Scott Kleinman
      Name: Paul Colasono    
 
           
Title: Senior Vice President
      Title: CFO    
 
           
 
      /s/ Alexander Gordon Jardin    
 
           
 
           
 
      Name: Alexander Gordon Jardin    
 
           
 
      Title: CEO    



--------------------------------------------------------------------------------



 



 

Huntington National Bank Logo
 
Huntington National Bank
Huntington Center
41 S High Street
Columbus, OH
43215

      Tel: 614-480-5464   Fax: 614-480-3232  

INTEREST RATE SWAP CONFIRMATION
Feb 27, 2008

     
TO:
  Franklin Credit Management Corporation
 
  Paul Colasono
 
  101 Hudson Street 25th Floor
 
  Jersey City, NJ
 
  07302

OUR REF: 20166HU/H030508D/102316
Dear Sirs,
The purpose of this letter is to confirm the terms and conditions of the
transaction entered into between Franklin Credit Management Corporation
(‘Counterparty’) and Huntington National Bank on the Trade Date specified below
(the ‘Transaction’). This letter constitutes a ‘Confirmation’ as referred to in
the ISDA Master Agreement specified below.
If Franklin Credit Management Corporation and Huntington National Bank are not
yet parties to an ISDA Master Agreement, (1) you and we agree to use all
reasonable efforts promptly to negotiate, execute and deliver an agreement in
the form of the ISDA Master Agreement (Local Currency — Single Jurisdiction)
(the “ISDA Form,” which term shall include our standard Schedule to the ISDA
Master Agreement) with such modifications as you and we will in good faith
agree, (2) this Confirmation, together with all other documents confirming
transactions entered into between us from time to time and referring to the ISDA
Form, shall supplement, form a part of, and be subject to an agreement in the
form of the ISDA Form as if we had executed an agreement in such form (including
our standard Schedule) on the Trade Date of this Transaction, and (3) this
Confirmation and the ISDA Master Agreement will together evidence a complete
binding agreement between you and us as to the terms and conditions of the Swap
Transaction to which this Confirmation relates, until such time as you and we
negotiate and execute such an agreement. In the event of any inconsistency
between the provisions of the ISDA Form and this Confirmation, this Confirmation
will prevail for the purpose of this Swap Transaction. Upon the execution by you
and us of such an agreement, this Confirmation shall supplement, form a part of,
and be subject to that agreement (the “Agreement”).
This facsimile transmission will be the only written communication regarding
this Swap Transaction exchanged between us and will be deemed for all purposes
an original document, unless you request that we sign hard copy versions of this
Confirmation. Please contact the individual indicated in the last paragraph of
this letter to receive such copies.



--------------------------------------------------------------------------------



 



 

The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swap Dealers Association, Inc) are incorporated
into this Confirmation. In the event of any inconsistency between those
definitions and provisions and this Confirmation, this Confirmation will govern.
Each Party hereto represents and warrants to the other party hereto that, in
connection with the Transaction, (i) it has consulted and will continue to
consult with its own legal, regulatory, tax, business, investment, financial and
accounting advisors to the extent it deems necessary, and it has made and will
continue to make its own investment, hedging and trading decisions (including
without limitations decisions regarding the appropriateness and/or suitability
of the Transaction) based upon its own judgment and upon any advice from such
advisors as it deems necessary, and not in reliance upon the other party hereto
or any of its branches, subsidiaries or affiliates or any of their respective
officers, directors or employees, or any view expressed by any of them, (ii) it
has evaluated and it fully understands all the terms, conditions and risks of
the Transaction, and it is capable of assuming and willing to assume
(financially and otherwise) all such risks, (iii) it has and will continue to
act as principal, and not agent of any person, and the other party hereto and
its branches, subsidiaries and affiliates have not and will not be acting as a
fiduciary or financial, investment, commodity trading or other advisor to it,
and (iv) it is entering into the Transaction for purposes of hedging its assets
or liabilities or in connection with a line of business, and not for the purpose
of speculation.
In addition, this Confirmation will be governed and construed in accordance with
the laws of the State of New York, without reference to choice of law doctrine,
provided that this provision will be superseded by any choice of law provision
in the Agreement.
1. This Confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement as amended and supplemented from time to time (the ‘Agreement’)
between you and us. All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.
2. The terms of the particular Swap transaction to which this confirmation
relates are as follows:

             
 
  Trade Date     :  Feb 27, 2008
 
           
 
  Effective Date     :  Mar 05, 2008
 
           
 
  Termination Date     :  Mar 05, 2012 subject to adjustment in accordance with
the Modified Following Business Day Convention
 
           
 
  Notional Amount     :  USD 45,000,000.00
 
            FLOATING AMOUNTS        
 
           
 
  Floating Rate Payer     :  Huntington National Bank
 
           
 
  Floating Rate Payer Payment Dates     :  Monthly on the 5th commencing Apr 07,
2008 and ending with the Termination Date subject to adjustment in accordance
with the Modified Following Business Day Convention
 
           
 
  Floating Rate Option     :  USD-LIBOR-BBA
 
           
 
  Designated Maturity     :  1 month
 
           
 
  Spread     :  None
 
           
 
  Floating Rate Day Count Fraction     :  ACTUAL /360
 
           



--------------------------------------------------------------------------------



 



 

             
 
           
 
  Reset Dates     :  The first day of each Calculation Period
 
           
 
  Compounding     :  Inapplicable
 
            FIXED AMOUNTS        
 
           
 
  Fixed Rate Payer     :  Franklin Credit Management Corporation
 
           
 
  Fixed Rate Payer Payment Dates     :  Monthly on the 5th commencing Apr 07,
2008 and ending with the Termination Date subject to adjustment in accordance
with the Modified Following Business Day Convention
 
           
 
  Fixed Rate     :  3.43000 % per annum
 
           
 
  Fixed Rate Day Count Fraction     :  ACTUAL /360
 
           
 
  Calculation Agent     :  Huntington National Bank
 
           
 
  Business Days for Fixings in USD     :  London
 
           
 
  Business Days for Payments in USD     :  New York & London
 
           
3.
  CASH SETTLEMENT INSTRUCTIONS        
 
           
 
  Payments to Franklin Credit Management Corporat in USD        
 
           
 
     Settlement Instructions to be advised        
 
           
 
     Payments to Huntington National Bank in USD    
 
           
 
       To   :   Huntington National Bank
 
       Favor Of   :   Huntington National Bank
 
       ABA Number   :   044000024
 
       Account Number   :   13000050204

         
4. OFFICES:
       
 
       
The office of the Counterparty for the Transaction is:
   
 
       
Franklin Credit Management Corporation
       
101 Hudson Street 25th Floor
       
Jersey City, NJ
       
07302
       
 
       
Tel: (201) 604-4402
       
Fax:
       
 
       
The office of Huntington National Bank for the Transaction is:
       



--------------------------------------------------------------------------------



 



 

         
Huntington National Bank
       
Huntington Center
       
41 S High Street
       
Columbus, OH
       
43215
       
 
       
Tel: 614-480-5464
       
Fax: 614-480-3232
       

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing a copy of this Confirmation and responding within one
(1) business day by returning via facsimile an executed copy of this
Confirmation to 614-480-3232, Attention: Derivative Operations, telephone
614-480-5464. Failure to respond within such period shall not affect the
validity or enforceability of the Transaction, and shall be deemed to be an
affirmation of the terms and conditions contained herein, absent manifest error.
Best Regards,

             
Huntington National Bank
      Franklin Credit Management Corporation    
 
           
/s/ Scott Kleinman
      /s/ Paul Colasono    
 
           
 
           
Name: Scott Kleinman
      Name: Paul Colasono    
 
           
Title: Senior Vice President
      Title: CFO      
 
      /s/ Alexander Gordon Jardin    
 
           
 
           
 
      Name: Alexander Gordon Jardin    
 
           
 
      Title: CEO    

 